 In the Matter of JONES & LAUGHLIN STEEL CORPORATIONandAMAL-GAMATED ASSOCIATION OF IRON, STEEL & TIN WORl1ERS OF NORTHAMERICA, BEAVER VALLEY LODGE No. 200Case No. C-57.-Decided April 9, 1936Iron and Steel Industry Interference, Restraint or Coercion:surveillanceof and questioning regarding organizational activities and meetings; terrorismagainst union organizers and leaders ; questioning employees regarding unionaffiliation ; preventing union meetings ; expressed opposition to labor organi-zation ;villifyingunion ; intimidation of unionmembers-Employee Repre-sentation Plan:form andoperation-Discrimination:allocation of work; demo-tion, transfer, wage reduction ;discharge-Reinstatement Ordered-Back Pay:awarded.Mr. Robert B. Watts, Mr. Robert H. Kleeb, Mr. Thomas I. EmersonandMr. A. L. Wirinfor the Board.Thorp, Bostwick, Reed ct Armstrong,byMr. Earl F. Reed, Mr.John E. LaughlinandMr. Donald W. Ebberts,of Pittsburgh, Pa., forrespondent.Mr. Alexander H. SchullmanandMr. Aaron Sapiro,of Pittsburgh,Pa., for the Union.Mr. Louis L. Jaffe,of counsel to the Board.DECISIONSTATEMENT OF CASEOn January 23, 1936, Beaver Valley Lodge No. 200, of the Amal-gamated Association of Iron, Steel and Tin Workers of NorthAmerica, hereinafter referred to as the Union, filed a charge withtheRegional Director for the Sixth Region against the Jones &Laughlin Steel Corporation, Pittsburgh, Pennsylvania, hereinafterreferred to as the respondent, charging the respondent with viola-tions of Section 8, subdivisions (1) and (3) of the National LaborRelations Act, approved July 5, 1935, hereinafter referred to as theActThereupon, a complaint and notice of hearing signed by Clin-ton S. Golden, Regional Director for the Sixth Region, were issuedand duly served upon the respondent.The complaint charged therespondent with violations of Section 8, subdivisions (1) and (3)because of the discharge of and refusal to reinstate 12 1 employees1 At the hearing the complaint withrespect to one of these employees,W. J. Collinswas withdrawnat his request.He statedin a letter addressed to the Board that hefeared theuse of his name woulddo him harm.97571-36-vol i33503 504NATIONALLABOR RELATIONS BOARDand the demotion of one employee, all at its Aliquippa Works, forthe reason that they joined and assisted the Union and engaged inconcerted activities with other employees at the AliquippaWorksfor the purpose of collective bargaining and other mutual aid andprotection.The respondent filed a special appearance and answer.For answerit admitted the discharges and, demotion, but averred that in all cases,they were made because of inefficiency and violation of the respond-ent's rules.The respondent further claimed that the Act violatesthe Fifth and Seventh Amendments to the Constitution of the UnitedStates, that it confers judicial power on the Board in contraventionof that Constitution, and that the activities of respondent are intra-state and not subject to regulation by Congress or the Board.By order of the Board dated February 27, 1936, the proceeding wastransferred to and continued before the Board in accordance withArticle IT, Section 35 of National Labor Relations Board Rules andRegulations-Series 1.A hearing was held on March 2 and 3, 1936 at Pittsburgh, Penn-sylvania, before the Board, at which hearing full opportunity to beheard, to examine and cross-examine witnesses and to introduce evi-dence bearing on the issues, was afforded to all parties.The Boardand the respondent both presented evidence as to the nature of therespondent's business operations.The respondent then moved to.dismiss on the ground that on the evidence it conclusively appearedthat neither the respondent's operations nor its labor relations werein or affected interstate commerce.The motion to dismiss wasdenied.Thereupon, the respondent's counsel took no further part inthe hearing and withdrew.A further hearing was held in Washing-ton, D. C., April 2 to April 8, 1936.Upon the evidence adduced at the hearing and from the entirerecord now before it, including the transcript of the hearing andexhibits introduced, the Board makes the following :FINDINGS OF FACTI.THE RESPONDENTThe Jones & Laughlin Steel Corporation is a Pennsylvania corpo-ration which, together with its subsidiaries-19 in number-manu-factures and distributes a widely diversified line of steel and pig-iron.The respondent is the fourth largest producer of steel in the-United States.It has an annual capacity of 3,189,700 N.T. coke;3,000,000G.T. pig-iron; 3,660,000 G.T. steel ingots; and 2,837,600-G.T. of finished steel hot rolled products. In the year 1934 therespondent shipped 880,031 N.T. of steel products, valued (togetherwith certain other gross receipts) at $47,957,338.36.It has two. DECISIONS AND ORDERS505plants, one in Pittsburgh and one nearby in Aliquippa.The assetsof it and its consolidated companies were valued, as of December 31,1934, at $181,532,641.36. It employs over 22,000 persons, about 10,000of them at its Aliquippa plant.In a registration statement filed with the Securities and ExchangeCommission by the respondent, it characterized itself as "completelyintegrated, owning and operating ore, coal, and limestone properties,lake and river transportation facilities and terminal railroads locatedat its manufacturing plants, at Pittsburgh and Aliquippa, Penn-sylvania ".The respondent owns or controls mines in Michigan andMinnesota estimated to contain approximately 60,000,000 tons of ironore.It operates four ore steamships on the Great Lakes, used intransportation of ore to its factories. It owns coal mines in Penn-sylvania estimated to contain 600,000,000 tons of recoverable coal.Much of this coal is located adjacent to the Monongahela River. Therespondent owns and operates ten tow boats and 165 steel bargesused in carrying coal from the mines to its factories.The respondentowns limestone properties in various places in Pennsylvania andWest Virginia. Iron ore, coal, and limestone are the three importantmaterials used in producing pig-iron and steel.The respondent owns and operates the Monongahela ConnectingRailroad-40.99 miles of standard gauge track-which connects theplants of the Pittsburgh works and forms an interconnection withthe Pennsylvania, New York Central and Baltimore and Ohio rail-road systems at Pittsburgh, Pennsylvania.This line has 30 locomo-tives and 713 freight cars. It owns the Aliquippa and SouthernRailroad Company-43.20 miles of standard gauge track-which con-nects the Aliquippa Works with the Pittsburgh and Lake Erie (partof the New York Central System). The Aliquippa line has 19 loco-motives and 614 freight cars. It reports to the Interstate CommerceCommission as a common carrier.Thus, by means of its own rail-roads, the respondent ships its raw materials into its works and shipsout the finished and semi-finished products.The cars of the Ali-quippa line, for example, are carried to the point of loading or un-loading and there are handled by the respondent's employees with thehelp of the respondent's cranes and loading equipment.A system oftracks connects all parts of the works, buildings, and yards with eachother and with the rails of the Aliquippa line and from that to theNew York Central line. The respondent is the largest shipper overthe Pittsburgh and Lake Erie.More than9751oof the shipmentsoriginating at Aliquippa are made by the respondent. If operationsat the Aliquippa Works were interrupted by labor difficulties orotherwise the business of the Pittsburgh & Lake Erie-an interstatecarrier-would be seriously crippled. 506NATIONAL LABOR RELATIONS BOARDThe respondent has far-flung properties and many employees en-gaged in the distribution of its products.Much of the product isshipped to its warehouses in Chicago, Detroit, Cincinnati, and Mem-phis-to the last two places by means of its own barges and trans-portation equipment. In Long Island City, New York and in NewOrleans it operates structural steel fabricating shops in connectionwith the warehousing of semi-finished materials sent from its Works.Through one of its wholly-owned subsidiaries it owns, leases andoperates stores, warehouses, and yards for the distribution of equip-ment and supplies for drilling and operating oil and gas mills andfor pipe lines, refineries, and pumping stations. It has sales officesin 20 cities in the United States and a wholly-owned subsidiary de-voted exclusively to distributing its product in Canada. It advertisesin newspapers and magazines.Approximately 75 per cent of itsproduct is shipped out of Pennsylvania.2The ramifications of the Jones & Laughlin Steel Corporation arethus as broadly extended as the nation itself. It is impossible toisolate the operations of the Works in Pittsburgh and Aliquippa orto consider them as detached, separate-"local"-phenomena.TheseWorks might be likened to a heart of a self-contained, highly inte-grated body.They draw in the raw materials from Michigan, Min-nesota,West Virginia, Pennsylvania in part through arteries andby means controlled by the respondent; they transform the materialsand then pump them out to all parts of the nation through the vastmechanism which the respondent has elaborated.In these and many other respects the respondent shows the char-acteristics of the steel industry as a whole.This industry had, asz The followingare the figures for railroad shipments into and out of theAliquippaWorks inJuly, 1935-a characteristic month.CarloadsPercentINBOUNDInterstate-----------------------------------------------------------------------3,62781 1Intrastate-----------------------------------------------------------------------84618.9L. C. L.PercentInterstate-----------------------------------------------------------------------11460 4Intrastate-----------------------------------------------------------------------7539 6CarloadsPercentOUTBOUNDInterstate-------------------------------------------------134167 3--------Intrastate----------------------------------------------------------'°----------,65132 7L. C. LPercentInterstate-----------------------------------------------------------------------I222 I72 3Intrastate----------------------------------------------------------------------8527.7 DECISIONS AND ORDERS507of 1934, an investment of $4,705,976,350.To support its activity33,000 men mine ore, 44,000 men mine coal, 4,000 men quarry lime-stone, 16,000 men manufacture coke, 343,000 men manufacture steel,and 83,000 men transport its product.The conception of the indus-try as a conduit through which materials pass in a continuous streamfrom mine to consumer, undergoing transformations en route, at themine, at the mill, at the fabricating plant, until they are deliveredto the consumer becomes, for technical and economic reasons, moreand more exact.The steel industry involves enormous movements of materials backand forth across the length and breadth of the nation.Of approxi-mately 25,000,000 tons of ore mined in the United States in 1934,15,000,000were mined in Minnesota, 5,000,000 in Michigan, and2,000,000 in Alabama.These states, on the other hand, accountedfor less than 2,000,000 of the 15,686,442 tons of pig-iron manufacturedin that year. In Pennsylvania, Ohio, Illinois, and Indiana, pro-ducing 11,285,014 tons of pig iron, only 524,657 tons of ore weremined.Additional iron ore is imported from Cuba and Chile.States producing 9,429,305 tons of pig iron,55.7%of the total, importall the coal used by them in the manufacture of coke.Of the approx-imately 114,000 tons of manganese used in the industry, 95,000 tonsare imported from Brazil, India, and Russia; the remainder is minedin states of the United States producing little or no pig iron or steel.A great steel company will, for example, dig out and pick up itsmaterials in one state, carry them to its plant in another, theremelt them down and fashion them into shapes, transport, them outof its plant, itself initiating the rail shipment-sometimes perform-ing all of a water shipment-, further fabricate them at the conclu-sion of' this shipment in still another state, and then deliver themto the customer.This vertical integration of the entire processthrough the medium of a single company is typical of the few giantcorporations which control the bulk of the steel production in thiscountry.Two corporations, the United States Steel Corporationand the Bethlehem Steel Corporation, have over50%of the steelcapacity of the country.Add to this eight more companies, amongthem the respondent, and 91% of the nation's capacity is accountedfor.This great size is in part an outgrowth of technical forces. Ithas been estimated that the investment requirad for the most efficientblast furnace operation is in the neighborhood of $100,000,000.Ver-tical integration, a further source of economy, may increase capitalrequirements.The great capacities thus built up, whatever theircauses, require large markets and have molded the steel industry asa whole and in its most important units into a nationwide system.The device of the "transit rate" for steel products-"transit rates"on numerous products are permitted by the Interstate Commerce 508NATIONAL LABOR RELATIONS BOARDCommission-which is used by the respondent illustrates in particu-lar that processing,' and fabrication are simply transformations ofmaterials en route in the stream of commerce.Under the transit'rate a steel fabricator who buys steel forms from a steel producer atpoint A, performs on them certain limited work at point B and thenships the product to point C, receives from the railroads the priv-ilege of the through rate from A to-.C (point B being consideredonly as a temporary stopping place where service is performed intransit).The respondent has availed itself of the transit rate tofabricate steel thus in transit for delivery in states other than Penn-sylvania.The great importance of transportation to the steel in-dustry and of the steel industry to the railroads is shown by thefact that12%of the railroads' freight is attributable to the activityof the steel industry.An increasingly large part of this activity does not consist in proc-essing goods in the expectation of future sales but is a direct responseto the customer's order.The steel industry is becoming predomi-nantly a special order business. It has been estimated that theindustry must be prepared to produce no less than 100,000 variationsof the approximately 500 different kinds of steel products.Thoughno one plant will meet all these needs, it will seek-particularlywhere it is large-to fill all the demands possible for a plant ofits type; it will be ready to provide variations on its staple products.But to carry sufficient inventories of such varieties becomes an in-creasing burden.Thus, the consumer's order directly initiates par-ticular plant activity and conversely, a breakdown in this activitymakes likely stoppage of shipment.This is true of the AliquippaWorks, where most of the product is manufactured on special order.The significance of the special order system, and the ramifyingeffect of stoppage, are made clearer by an inquiry into the uses ofbasic steel products.Steel, of course, is used to a great extent inoperations involving further manufacture and transportation.Re-cent estimates show that about 20% of all steel products are usedby the automobile industry.The railroads take nearly 12% of thesteel output.Other important uses are food packing-9% ; agri-cultural implements-517o; building and fabrication of materials forbuilding-12%.Furthermore, a large pig-iron and ingot plant suchas Aliquippa will produce semi-finished products to the order of spe-cial steel fabricators.About 30% of Aliquippa's sales areof semi-finishedmaterials.A stoppage of steel 'production hinders theprogress of and normal operations, in these many industries whichdepend on steel.The price system of the steel industry emphasizes the close rela-tion between shipment and manufacture of the product.We referto thefamousbasing point system of quoting prices. "The essence DECISIONS AND ORDERS509of the multiple basing point system in the steel industry," says theFederal Trade Commissions of the price system now in use, "is to befound in its use of a device of calculation whereby buyers of a com-modity located at any given point are charged by the industry adefinite uniform price for delivery at that point, regardless of thepoint of shipment. . . ." This systemenlargesthe market in whichmany companies can compete,sinceit neutralizes transportation dif-ferentials based on differing distances between the plants of com-petitors and a given customer. It no doubtassistsmany of the com-panies in maintaining their great size, their broad structures of dis-tribution, and their high degree of integration. It reveals fully thefact that transportation of the productis notonly the finalstage ofthat integration, but one which conditions the extent and nature ofthe earlierstages.The mining of materials, their transportation toand collection at a point, their transformation there into pig-iron,into steel shapes in all stages of finish, their reshipment for furtherfabrication, for use in railways, automobiles, buildings: all this isone giant, indivisible economic process : it is commerce among thestates.We conclude that the operations of the respondent constitute acontinuous flow of trade, traffic, and commerce among the severalstates.II.ORGANIZATION OF THE UNIONIN ALIQUIPPAAliquippa is a city of about 30,000 inhabitants, 10,000 of whom areemployed by the respondent.Thus, one in every three is dependentupon the respondent for employment.Assuming that an averageproportion of persons have families this means that nearly every onelooks to the respondent for his livelihood.The respondent owns inAliquippa a street railway system, a motor coach system, and thewater supply system. 'It owns 128 acres of improved and unim-proved property, approximately 1,174 acres of farm land, and 674dwellings occupied by employees all located in and about Aliquippa.The respondent has its own police force-the "J & L Police."On August 4, 1934, the Amalgamated Association of Iron, Steeland Tin Workers chartered the Beaver Valley Lodge, a labor organ-ization, with the following officers and charter members: Harry V.Phillips, president; Angelo Volpe, vice president; B. S. McDonald,recording secretary; Martin Gerstner, financial secretary; James A.Dunn, treasurer ; Andrew Smith, guide; Allen James, inside guard;E. L. Ponder, outside guard.The union sought, thereafter, to organize the men in the AliquippaWorks.Their efforts were countered by systematic terror.Officers8Report of Federal Trade Commission to the President with Respect to the BasingPoint System, p. 2., November 1934. 510 .NATIONAL LABOR RELATIONS BOARDof the union and organizers who came into Aliquippa were followedabout by the private police of the respondent-the "J & L Police".The more important union officers were honored by the respondentwith permanent shadows and were followed even into the neighbor-ing town of Ambridge where they carried on their activities becauseof the difficult situation in Aliquippa.The house of Gerstner, thefinancial secretary, at which an organization meeting had been held,was surrounded day and night by the J & L Police, and the em-ployment agent of the respondent sat near Gerstner's doorway notingdown the names of those who entered the house. Persons coming outof the house were questioned. Some were mysteriously beaten andhit on the head while walking in the streets.A year earlier inAugust, 1933, a union organizer, John S. Moyer, had come to Ali-quippa and distributed union pamphlets.As he went along the streethe was set upon by two persons who beat him severely.He wasthen taken before a Justice of Police, fined $5, and refused a tran-script of record for purposes of appeal.Until he left town he wastrailed by automobiles owned by the respondent.The officers and organizers found it impossible, in August andSeptember of 1934, to secure a public place in Aliquippa for a unionmeeting.They were refused the Italian Hall, the Slovak Hall, theSerbian Hall; they were refused the use of open lots.They heldtheir meetings in an open lot in Ambridge, a town across the riverfromAliquippa.InOctober, union officers complained of theAliquippa situation to the Governor of the State.State police weresent to Aliquippa.On October 14, 1934 the first open meeting ofthe union was held in Aliquippa. It was addressed by Mrs. Pinchot,the wife of the Governor of the State.In June, 1933 the respondent installed at Aliquippa a so-called"Plan of Employees' Representation".The plan provides for thenumber and qualification of representatives under the plan.Underthe original plan a representative must have been in the employ ofthe respondent for a period of at least one year immediately priorto the day of his nomination.As amended in May 18, 1935 therequirement that the representative be an employee was suspendedduring the period that the National Industrial Recovery Act(NIRA) was in force. The plan provides for the election of officers,for meetings, and for settlement of grievances.The question of adopting this plan was not, apparently, ever putto a vote of the employees.They were invited simply to elect em-ployee representatives.In the elections in June, 1935 (after theNIRA had been declared unconstitutional) many employees-prac-tically all concerned in this complaint-were urged two and threetimes by the respondent's foremen and supervisors to vote in theelection, which was being held on the respondent's premises. DECISIONS AND ORDERSIII.THE UNFAIR LABOR PRACTICES5111.Martin Gerstner.Gerstner was employedby therespondent in1930 and worked regularly until his discharge on December 14, 1,935.He had worked previously for 15 yearswith theAmerican RollingMill Company.He was first employedby therespondent as a wireman.He was transferred to the blooming mill, where,as a motorinspector,he was working at the time of his discharge.Gerstner wasone of the charter members of the union; was financial secretary; andwas extremely active in organization.The first meeting of the unionin Aliquippa was held outside of his house.His house was watchedby J & L Police;he was followedby them.In the summer of 1935he was given less work than the other motor inspectors on the job,though some were junior to him in employment.The reason givenfor his discharge was that a nut had fallen off a crane which it hadbeen his duty to inspect.Shortly beforethat a certain crane operatorhad operated a crane while intoxicated;another operated a cranewithout the required safety lock.Neither was disciplined.A thirdman who had mishandled a crane had been given one week off.2.Harry V. Phillips.Phillips was a motor inspector in the soak-ing pits until his discharge on July 20,1935.He was a charter mem-ber of the union and its first president.The day after he, with someothers, applied for the union charter he was approachedby the J & LPolice and offered a job on the police force, at an increasedwage.Atthe same time,he was questioned.as to his visitsto Ambridge.Whiledistributing union literature and selling the union newspaper in thestreets, he was questioned as to this activity'by theJ & L Police.Shortly after,on his way to work(at night)he was followed by aJ & L Police car.He lost sight of the car.Passing an alley, he wasstopped and was struck.He asked for police protection at the station.He was told,"Get the hell out of here.You don't deserve protec-tion."In June, 1935, he spoke at three large meetings urging em-ployees not to vote at the forthcoming employee representationelection.He asked permission to attend a picnic of the DemocraticSocial Club.This was refused.His foreman told him,"If you wantoff for that picnic,you will have time to go to a lot of picnics in thefuture."The reason given for his discharge was a failure to answercertain whistles calling him to the scene of a breakdown.He hadfailed to answer two whistles.He had been working hard and hadgone to the wash room.Because of this he had not heard the firstwhistle; the second he heard, but he saw a millwright go to answer it.His foreman reprimanded him, "You fellows coming out at nightalways want the millwrights to do all the work around here.Youcan get to hell out of here.You are going to have plenty of time tosell papers from now on."Shortly after Phillips'discharge,Gerst- 512NATIONAL LABOR RELATIONS BOARDner noted and called to the management's attention the failure ofanother inspector to answer a whistle.No action was taken againstthis inspector.3.°Angela Volpe.Volpe was first employed by the respondent in1914 as a laborer in the cold roll department.He was promoted in1916 to the job of greaser at the rolls; two years later to the job ofrougher.He quit in 1918 and returned in 1919. From 1919 to 1921he was weigh master. From 1921 to 1930 he was foreman in the coldroll department.He was returned to common labor in 1930, becauseof his refusal to work on Easter Sunday. Shortly after he secureda job as crane operator and worked at that until his discharge onJuly 31, 1935.Volpe was a charter member of the union and its firstvice-president.He distributed and sold union literature on thestreets.He testified at the hearing held in 1934 by the National SteelLabor Board on complaint against the respondent. Shortly after hebegan to receive less regular employment.He was followed in thestreets by J & L Police.He was told by them not to join the union.He was called into the office and told by the supervisor of his depart-ment, "At J & L we don't want no union in this town. This is acompany town."He was told that the American Federation of Laborcould do the workers no good and was crooked. On June 12, 1935, hisforeman three times requested him to vote at the Employee's Repre-sentation election and threatened him with loss of his job if he didnot.The foreman later apologized for this pressure.He said, "An-gelo, if you want to make an affidavit outside go ahead, but I wasforced to do it."During all his 21 years with the respondent, Volpe was never,untilApril 29, 1935, criticized or laid off for cause.At this timehe was laid off for 15 days, because he operated his crane on a headsignal from his helper rather than on the formally required handsignal.The head signal, though not absolutely proper, is not un-usual, the helper often having his arms engaged by his work.When'he was discharged he was told that he had hit a man in the stomachwith his crane.He was not asked if this were true ; he was givenno chance to defend himself.Volpe knows of nothing of this sortthat happened on that day in connection with the operation of thecrane.Shortly after his discharge, a craneman, John Pizak, spilleda load and endangered many lives.No action was taken againsthim.4.Angelo Razzano.Razzano had been employed by the respond-ent as a tractor driver from 1928 until his discharge on January 13,1936.He has been an active union member since the organization ofthe union.He signed 1,500 persons to membership; he has soldand distributed union literature in public places.He was called tothe office of one of the plant superintendents and asked why he had DECISIONS AND ORDERS513attended an organization meeting at Ambridge.The company, hewas told, would not "stand for" the union.He was told that theunion was corrupt, and "no damned good." The foreman told Raz-zano that he had special orders to keep Razzano busy and when askedwhy this was, the foreman said, "Do you know you are on the spot?"Razzano was discharged because it was claimed that while operatinghis tractor, he failed to close a door separating a part of the plantfrom a yard. To forget to close this door was a common occurrence.All tractor drivers have been guilty of it.Razzano had been toldby the tractor foreman he was the best tractor driver that he had.One of the foremen later admitted to one of Razzano's fellow work-ers that Razzano's discharge was "more for his union activity, butthat is what the slip called for, an open door."5.Royal Boyer.Boyer, a Negro, was first employed' by the re-spondent in 1924 as a common laborer.He was transferred to thenail department as a machine operator in 1932 and worked on thenailmachine until his discharge on December 9, 1935.Boyer wasan active union member from the beginning.He was a leader amongthe Negroes of whom there were about 800 in the plant.He signedabout 250 to membership.He distributed union literature.Heserved on committees.One of the nail inspectors warned Boyer topay more attention to work and leave the union alone and not attendthe meetings.The same inspector told this to Boyer's wife.Thefirst suspension Boyer had ever had as a nail cutter was in October,1935; this was either because he was charged with making bad nailsor had mixed good with bad.His final discharge was laid to hissupposed making of bad nails. The container-"buggy"-into whichhe threw his finished nails was shared by another operator.Badnails were found in the buggy. Four days later he was discharged.The other operator had often been charged with the production ofbad nails.No action was taken against him.6.Eli Bozich.Bozich was first employed by the respondent from1921-1923.He was again employed in 1928 until his discharge onJanuary 16, 1936.Until June, 1935 he was a swinger earning 600an hour.He was asked twice by his foreman to vote at the electionunder the employee representation plan.Though he was not atwork on the day of the election, someone was sent to fetch him tothe plant to vote.He said he would not vote. Shortly after he wasplaced at common labor at 470 per hour. Bozich was an active unionmember from the beginning.He distributed union literature.Hewas disciplined by the respondent in September, 1934 for quittingwork before time.He was disciplined again for not reporting towork.At this time he had been working only part time and it hadbeen customary to call him when needed.He was discharged be- 514NATIONAL LABOR RELATIONS BOARDcause he was found standing idle waiting to be instructed as to hisnext job.7.Martin Dunn.Dunn had been employed by the respondent for15 years as a crane operator when he was discharged on July 9, 1935.He has been a member of the union from the beginning.He has dis-tributed and sold union literature.He is a half-brother of HarryPhillips, the president of the union. In early July he was ques-tioned closely by his foreman as to whether he was a union memberand as to whether the union's charter had not been revoked becausecertain of its papers had been lost or stolen.Dunn denied his mem-bership and purported to know nothing about union affairs.He wasthen called into the office of an assistant superintendent and ques-tioned again.He was told that "nothing but a bunch of cut-throats"would belong to the union. Four days before he was dischargedDunn left the key to his crane on a bench while he went up on it togrease it.When a. craneman is away from his crane he must lock itand take the key with him so that no one else can operate it. It wasnot, however, unusual for a craneman to overlook or forget this duty.His foreman immediately followed him up the 300 steps of the craneto where he was working and pointed out the oversight.When dis-charged he asked, "What for?" "Nothing personal," his foremanreplied.8.George Maroll.Maroll was first employed by the respondentin 1921 as a crane operator.From 1921-1925 he was a millwright;from 1926 to his discharge on December 5, 1935 he was a machinist'shelper.He has been a member of the union from the beginning.He has signed about 300 persons to membership.He has sold anddistributed union literature.His foreman told him that he had areport of these activities; he asked Maroll as a personal favor not tojoin the union nor to carry union literature.He was urged to voteat the elections for employee representatives.Shortly before hisdischarge he was assigned to operate a drill press, work for whichhe had no training and for which he was not being paid.He pro-tested.He was told that he must do the best he could.He spoiledsome work.A few days later he was discharged.His discharge slipclassified him as a "fitter," one who does highly skilled and highlypaid work which he had never done.9.Domenic Brandy.Brandy was employed by the respondent in1910.For 14 years preceding his discharge on November 28, 1935he was a "jig man" or coal washer.He was an active union member.He was a trustee of the union.A leader among the Italian workers,he has signed 665 employees to union membership.He has sold anddistributed handbills and newspapers.He testified at the hearingbefore the Steel Board and soon found himself being given less work. DECISIONS AND ORDERS515The supervisors and foremen talked to him continuously of the union,telling him how "rotten" it was, questioning him as to his unionactivities.He was laid off August 5, 1935,-for a "bad sample", i. e.,a sample of coal washed by him which was claimed to have beenbadly washed.This was the first time in his 14 years in this workthat he had ever been so disciplined.He was discharged on Thurs-day, November 28, for the same reason.He asked when the samplehad been taken. "Tuesday night," was the reply. "I guess thatsample ain't mine," said Brandy, "because Tuesday nobody takes anysample."He was told to get out.10.Ronald Cox.Cox had been employed 31/2 years when he wasdischarged on January 7, 1936, the last 21/2 years as a hoisting craneman.He has been a member of the union since its inception, hassolicitedmembers, has sold and distributed literature. In 1934 hewas called into the office of the general manager and told that theunion was a racket; that he was just paying his money to a bunchof big fat guys that sat back and smoked cigars; that if he persistedin affiliating himself with the union, the company could not toleratehis back rents, and would have to put him out of the house ; that thelocal merchants would not extend any credit; that Jones & Laughlinwould close the plant down and throw the key in the river beforethey would recognize an outside union.While he was being toldthis, the general manager wrote something on a paper. "Cox," hesaid, "any time you change your mind, come in and tell me, and Iwill tear this up."Cox was given less time.His immediate fore-man would not talk to him.He had received safety awards for hiswork; he had never violated any of the rules for proper crane opera-tion.He was placed on one of the cranes most difficult to operate.When he was discharged, it was necessary to secure a man fromanother department to operate it.On January 6, 1936 he came towork and went over to his crane.His foreman was present watchinghim.Cox mounted his crane and began to work the hooks to makea lift.The foreman came over and signaled him down. "Did youinspect the crane?" "Yes," replied Cox. "Did you try your limitstops?" "No," replied Cox. "Go back," said the foreman, "and getyour check and go home." This foreman had once suggested to Coxthat he "try the limit stops" in a certain way.Cox considered thisnot only unnecessary, but dangerous and pointed that out to the fore-man, who had replied, "There is a whole lot in that."The foremanwas not a crane man. Cox in his operating procedure followed theman who had instructed him.When Cox went for his check heheard his foreman talking over the phone.The foreman said, "Hedidn't try his limit stops.Is that enough?"Then he looked up andsaw Cox, and said, "I can't talk to you now." 516NATIONAL LABOR RELATIONS BOARDIt is clear that the respondent discharged these ten men because oftheir union activity and for the purpose of discouraging member-ship in the union.The initial attempts of the union to organizein 1934 were met by violent terroristic action.The coming of theState Police made such action more difficult.The advent of NIRAgave a fillip to organization.But immediately after the invalidationof NIRA the respondent began anew its campaign, this time in amore subtle form.Great pressure was brought to bear on unionmembers to make them vote under the employee representation plan.This was relatively unsuccessful.Foremen and supervisors of the-respondent vilified the union, made the union leaders continuouslyconscious of the respondent's active hostility.Then in July, 1935, scarcely a month after the invalidation ofNIRA and just shortly after the employee representation elections,the president of the union, his half-brother, and the vice presidentwere discharged.There followed a series of discharges, all of menactive and vigorous in pursuit of the union's aims.Three of themwere officers, others had special qualities as leaders of particulargroups-Brandy, the Italian; Boyer, the Negro. In nearly everycase the pattern is the same.The victim is an old employee-theleast length of service seems to have been six years, the longest 26years.During his entire employment he has served to the apparentsatisfaction of the respondent.Then suddenly with seeming capricehe is discharged for a routine fault or omission, to which, normally,slight penalty or no penalty attaches.Some cases are clearer thanothers.Razzano, for eight years a top-notch tractor driver, is dis-charged for leaving open a door.Dunn, for 15 years a crane opera-tor, is discharged for leaving a key on a bench. But the cases takentogether reinforce each other, reveal the plan, the persistent attackfrom which each springs.We find that the respondent has discrim-inated with respect to hire and tenure of employment against thepersons named in the complaint as amended, except Gulio Yacobucciand Marko Lukich, as to whom there is no evidence, for the purposeof discouraging membership in the union, and that by such acts, therespondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section T of the Act.In the past, disputes relating to the organizational activities oflabor have seriously disrupted operations in the steel industry.Therewas the great steel strike of 1919 in which it is said more than 360,000employees went out on strike because the steel companies refused tomeet any union representatives whatsoever for the purposes of col-lective bargaining.Judge Gary of the United States Steel Cor-poration said at that time that it is "the policy of our corporationnot to deal with union labor leaders." Coming to more recent times, DECISIONS AND ORDERS517in 1934, 9,844 men suffered a loss of 264,810 man-days of work withconsequent serious injury to industry and commerce.We find thatthe aforesaid acts of the respondent tend to labor disputes burdeningand obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact the Board makesthe following conclusions of law :1.Beaver Valley Lodge No. 200, Amalgamated Association ofIron, Steel & Tin Workers of North America, is a labor organization,within the meaning of Section 2, subdivision (5) of the Act.2.By its discharge of Domenic Brandy, Angelo Volpe, Harry V.Phillips,Martin Dunn, George Maroll, Royal Boyer, Martin Gerst-ner,Angelo Razzano, Eli Bozich, and Ronald B. Cox, and each ofthem, for the reason that they and each of them joined and assistedthe union, the respondent did interfere with, restrain, and coerce, andis interfering with, restraining, and coercing its employees in the ex-ercise of the rights guaranteed in Section 7 of the Act, and by all ofsaid acts and each of them did thereby engage in and is therebyengaging in unfair labor practices, within the meaning of Section 8,subdivision (1) of the Act.3.By its discharges of the persons aforesaid, as set forth in para-graph 2 hereof, and each of them, the respondent did discriminate andis discriminating in regard to the hire and tenure of employment ofsaid persons and each of them, and did thus discourage and is thusdiscouraging membership in the union, and by all of said acts andeach of them did thereby engage in and is thereby engaging in unfairlabor practices, within the meaning of Section 8, subdivision (3) ofsaid Act.4.The unfair labor practices in which the respondent has engagedand is engaging are unfair labor practices affecting commerce, withinthe meaning of Section 2, subdivisions (6) and (7) of said Act.ORDEROn the basis of the findings and conclusions of law, and pursuant toSection 10, subdivision (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Jones & Laughlin Steel Corporation :1.Cease and desist from in any manner interfering with, restrain-ing or coercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining 518NATIONAL LABOR RELATIONS BOARDor other mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act;2.Cease and desist from discouraging membership in the union orany other labor organization of its employees, by discrimination inregard to hire or tenure of employment or any term or condition ofemployment;3.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Domenic Brandy, Angelo Volpe, Harry V. Phillips,Martin Dunn, George Maroll, Royal Boyer, Martin Gerstner, AngeloRazzano, Eli Bozich, and Ronald B. Cox employment in the respec-tive positions formerly held by them with all rights and privilegespreviously enjoyed; and(b)Make whole said Domenic Brandy, Angelo Volpe, Harry V.Phillips,Martin Dunn, George Maroll, Royal Boyer, Martin Gerst-ner, Angelo Razzano, Eli Bozich, and Ronald B. Cox for any lossesof pay they have suffered by reason of their discharge, by payment toeach of them, respectively, of a sum equal to that which each wouldnormally have earned as wages, at the rate set out in the appendix,during the period from the date of his discharge to the date of offerof employment as ordered hereunder, less amounts earned by eachduring such period ;(c)Post immediately notices to its employees in conspicuous placesin each shop and yard of the Aliquippa Works stating (1) that therespondent will not discharge or in any manner discriminate againstmembers of, or those desiring to become members of, Beaver ValleyLodge No. 200, Amalgamated Association of Iron, Steel & TinWorkers of North America, or persons assisting said organization orotherwise engaging in union activity, and (2) that such notices willbe posted for a period of at least thirty (30) consecutive days fromthe date of posting.And it is further ordered that the complaint be, and is hereby dis-missed,without prejudice, with respect to Gulio Yacobucci andMarko Lukich.APPENDIXNameDate of dischargeRate ofweeklypay (5-dayweek)Domenic Brandy___________________________November 28, 1935______________________________$26 00,Angelo Volpe------------------------------July 31, 1935------------------------------------22 00,Harry Phillips ------------------------------July 20, 1935------------------------------------27 50Martin Dunn-------------------------------July 9, 1935 --------------------------------------1516George Marell______________________________December 5, 1935________________________________24 00Royal Boyer --------------------------------December 9, 1935________________________________30.00Martin Gerstner___________________________December 16, 1935_______________________________27. 50Angelo Razzano_____________________________January 13, 1936_________________________________14.8GEli Bozlch ----------------------------------January 13, 1936_________________________________15 00Ronald Cox---------------------------------January 6, 1936----------------------------------24 00IPer day.